In an action, inter alia, to recover damages for fraud, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Colabella, J.), dated October 15, 2001, as, after a nonjury trial, in effect, dismissed his second cause of action to recover damages for fraud.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the plaintiff’s contention, the trial court properly dismissed his cause of action alleging fraud upon finding that he failed to prove by clear and convincing evidence that the defendant fraudulently induced him to discount the principal balance due on the loan at issue (see Fraga v Toshiba Am. Med. Sys., 298 AD2d 427 [2002]; Abrahami v UPC Constr. Co., 224 AD2d 231 [1996]). Altman, J.P., Florio, H. Miller and Adams, JJ., concur.